Opinion by
Judge Lindsay:
The appellate jurisdiction of circuit courts is regulated by Sec. 20, Civil Code.
This section does not authorize appeals from 'the orders or judgments of county courts relative to the settlements by sheriffs of their accounts as collectors of the county levy. For such services the law fixes the compensation of the sheriff, and the county judge acts ministerially, and not as a judicial officer in receiving and approving the settlement made by his commissioner with the sheriff. If he refuses to allow the sheriff his lawful commissions, the remedy against him is by mandamus and not by appeal.
It is difficult to determine what effect should be given to the act of March 7, 1867 (Session Act 1867, page 74), but we are satisfied that the allowances or appropriation therein referred to must be claims against the county in favor of numerous individuals or corporations, and' not commissions allowed by law to public officers.
Where officers are entitled' to a more speedy and effectual remedy than that of appeal, we will not conclude that the Legislature intended by implication to deprive them of rights essential to them and so long enjoyed.

Givens, for appellant.


Rodman, for appellee.

We are of opinion that the circuit court had no jurisdiction of the appeal in this case and, therefore, that it did not err in dismissing it.
Judgment affirmed.